4.
_-

,,   j


:             .        ,.       .-.   ,

,.                ..              L


                            :




                                                OFFICE OF THE A’ITORNEY GENERAL      OF TEXAS
                                                                    AUSTIN




                  “\                              .‘.I.
                                                    lokaowloQp                       1ott.r   OS roornt date
                                          whloh rtb.6 U   fOuOW6:




                                                                                     obent 4oDlxa to
                                                                                      4a u, 8waYH~
                                                                             h lr r ntea o h u
                                                                                             lt   4100.00
                                                                                                            /




                        .I
                  h    #OJl&rulIq    rrtlo1* 2822 oi vornon'o Clrll statutao,
w   lh l.l
         OOM ido Ar
                  r tiSle
                        87 b O
                             o ?lid 8ta tUtO8
                                           in OCXUmOtb XI
thohuith.
                  Art1010 t&Bd, Vemon’r Inn0tma               Clrll statutrr,   read8
a0 r0lla1

                 Vruotuo    lo naklag a lontraot 4th l tmohor
          ahall 4rtrrdnr tho salary to be allowed or tha wages
          to be paid. Prorldrd       a tuobr    lwldlng l p ema a ~a t
          B tr k rrrtlfloatr &all net roablro ra6rr in lxm88
          0r on0 handroc\  and fifty    dollrrr per nonth out ot the
          pub110 ?no         lohO01 ?andt   l                 first
                                                tooohar holdlug a
          &mlo rrrtl?lcde           shall not roool~r as uqwo ?XYU the
        Skpub110tru          80h001 tend ION      than one brindrodand tamp
          tire dolkro         par rcmth, m4      l taoher  boidbg l lr 00na
          grab. orrtlrlortrohallnot rroel+o a0 mg80 rwa tha
          gubllr irrr oohool rund mro than 01u ha&e4   dollar8
          pu mathr prorldr4 that t& ralarr   llmitr hanin
          lproiild   oh011 not apply to rw rob81 6lrtriot whloh
          lOtIe       OollOot a looal tax for rohool purpoooo.All
                      md
          -0 toaoblqJ     in th ama telohoolr or tbo &ste #hall
          ,br pal6 the aam eompmoatlon lo lo pal4 to QIILror per-
          r0ma6    tha 0~   kind, grade anb qtiaity  0r sOmoO.*



                  Art1010 2MC,       Yeronvr         Annotated Clrll St&tutor, read8
u       r0u0w0:


                  V?UOtOeO        O? l 418triOt ahall S&O Oontraotr with
          torohon          to trash the pub110lohOolo or their Ulotrlot,
          but tha ooapon~~tloa to l tqaohor, uadu 0 writton    son-
          traot H nedo, #hall k lp p r wo b4 ythe oounty    atpulntend-
          lc r k
               O r 0ntbr l0b 30 i0
                                i kuaht,  ltatin( fhrt tb t000hu
          W.l        8uOh 80b01 ror thr tlm an4 ame    m$qlfib4
          ln the eontmot. The board or truotoer
                tWh
                                                  ohaJ
          thorltt, uhenoror th eltorago Qfiy attenndaam oxord;
          thwtprir0 p~pii0~ t0 ~10~ 0~0 00mgetmt      ~~810t~nt to
          rtrry thirtpfltr  pup110 of ouoh ltoaoo and traatlonal
          put thuur   nor&in& ?l?two, pcrpl]J. AU ohll4sm
    -     tlthln tb ooholrotlo am naln(  ln lqh 4iotrlot,
          thOO&h thOy pry hat0 l&tiU!                in lUOh ai6triOt &tO~   th0
          o&o&stir eumao war t&on, ahall k ontltlod to nooltr
          all tho benofltr or the lo&oolr o? ouch 4lotriot.  In a                           .
          4lotrlot that lO?iOO 8 0 oial le)iooltu the tmoteer
          ohall harm tha rl&t to rnor.~o~the o~larler O? tuObU8
          m4 the .r~hol~~lo.ay, an6 uy al- harm fbr lOb!WlO                             y
          troght  lon6u than l~I monthi, ii it lo brame adrLablo.*
         we u0 or thr oplni0n   tad  th0 ikitui08 00~t~in~d
liartlrh 8flM, lupra, refwo to tha moathly lalrrr of toaoher$
dean6 whloh tim thay ah aotaally    UPle~O4 la t*OOhin& ln
othu UOYdO,if the lo ntM o t8d.l8 ror          llg hncntho,
                                                     t
it4100 per month thr mno3 8aIur worrl4         00. This anount
.mul4 k pay8bl.o in tw.1~~ equal roathly lnstrl~nto.
              utlolo ZNO,   oapra, protldoo           that    atruotoooof a
diotrlot#hall make contrast8 with tr&ohorr                   to trash tb publle
rohoolo a? their dlotrlot     l      *   l    ltatLng t&t the tohohor *ill
teaah lcloh oob~ol $or th+    tipy           rind m    o~olflod  lu th oontraot.’

              kthialc it would be an oraoloa of the la for truotrro
to ooatroot   with a taaohar for twlre month8 ad to hato en andu-
@tadlag   tlmt tho taaohar   UOUM teaoh only eight nonth8.
           It lo our opldon that 8 oontroot to pay a toaohar #lOO
a aonth for twelve aontho   with tho uabrntadlng    that rho la to
toroh os4’el&t     monthaoi the year, roul.4 not bo la oompll~noo
with tb   etatuto.
          Yo arm aware of tho i&of that then lo a ocarclty OS
trrohorr m6. that the oaf proaorlbod b the &w herela qiotd 18
ratire   too low, btit the reaa~ rer txi8 w!~ltloa liar ulth thm
kgislature, an4 not with the Attorney Oenorel.
                                                             Tour8 wry    truly

                                                      ATTOEXZT O?XW3AL 01 T2XA6



                                                  :   B,U~

                                              c                          0. f. Olbron
                                                                           Aoolotant